DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15, and 17 of U.S. Patent No. 11086432. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to rephrasing of the same elements.
App No. 17336795
US Patent No. 11086432
1. A display device comprising: 
a display area; 
a peripheral area surrounding the display area; 
a plurality of detection electrodes corresponding to the display area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connecting between the plurality of terminals and the plurality of detection electrodes; 
a first conductive layer overlapping a first part of the lead lines in planar view; and 
a second conductive layer overlapping a second part of the lead lines in planar view, 
wherein the first conductive layer and the second conductive layer are arranged side by side in a direction along an outermost edge of the peripheral area.
2. The display device according to claim 1, wherein the plurality of terminals are connected to a first wiring board, and the first conductive layer, the second conductive layer and the plurality of lead lines overlap the first wiring board in planar view.
11. A touch panel comprising: 
a detection area; 
a peripheral area surrounding the detection area; 
a plurality of detection electrodes arranged in the detection area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connecting between the plurality of terminals and the plurality of detection electrodes; 
a first conductive layer overlapping a first part of the lead lines in planar view; and 
a second conductive layer overlapping a second part of the lead lines in planar view, wherein the first conductive layer and the second conductive layer are- 25 - arranged side by side in a direction along an outermost edge of the peripheral area.
12. The touch panel according to claim 11, wherein the plurality of terminals are connected to a first wiring board, and the first conductive layer, the second conductive layer and the plurality of lead lines overlap the first wiring board in planar view.

a display panel which displays an image; 
a touch panel provided on the display panel and including a sensor area in which a plurality of electrodes for detecting touch operation are provided a peripheral area provided around the sensor area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connected to the plurality of terminals, respectively, and provided between the plurality of terminals and an outermost edge of the peripheral area; and 
a conductive layer overlapping at least parts of the lead lines, wherein the conductive layer includes a first conductive layer and a second conductive layer which are arranged side by side in a direction along the outermost edge of the peripheral area.
10. A touch panel comprising: 
a sensor area in which a plurality of electrodes for detecting touch operation are provided; 
a peripheral area provided around the sensor area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connected to the plurality of terminals, respectively, and provided between the plurality of terminals and an outermost edge of the peripheral area; and 
a conductive layer overlapping at least parts of the lead lines, wherein the conductive layer includes a first conductive layer and a second conductive layer which are arranged side by side in a direction along the outermost edge of the peripheral area.
18. A touch panel comprising: 
a sensor area in which a plurality of electrodes for detecting touch operation are provided; 
a peripheral area provided around the sensor area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connected to the plurality of terminals, respectively, and provided between the plurality of terminals and an outermost edge of the peripheral area; and 
a conductive layer overlapping at least parts of the lead lines, 
wherein the plurality of terminals are connected to a first wiring board, and the conductive layer and the plurality of lead lines overlap the first wiring board between the plurality of terminals and the outermost edge of the peripheral area.
wherein the first conductive layer and the second conductive layer are connected to a reference potential member.
13. The touch panel according to Claim 11, wherein the first conductive layer and the second conductive layer are connected to a reference potential member.
wherein the conductive layer is connected to a reference potential member.
11. The touch panel according to claim 10, wherein the conductive layer is connected to a reference potential member.
4. The display device according to Claim 1, wherein the first conductive layer and the second conductive layer further overlap a video signal line connected to the display device.
14. The touch panel according to Claim 11, wherein the first conductive layer and the second conductive layer further overlap a video signal line connected to the display device.
6. The display device according to claim 1, wherein the conductive layer further overlaps a video signal line connected to the display panel.
15. The touch panel according to claim 10, wherein the conductive layer further overlaps a video signal line connected to the display panel.
5. The display device according to Claim 3, wherein the reference potential member is a housing provided to oppose the display- 24 - panel.
15. The touch panel according to claim 10, wherein the conductive layer further overlaps a video signal line connected to the display panel.
3. The display device according to claim 2, wherein the reference potential member is a housing provided to oppose the display panel.
12. The touch panel according to claim 11, wherein the reference potential member is a housing provided to oppose the touch panel.
6. The display device according to Claim 1, wherein each of the first conductive layer and the second conductive layer has an end connected to a back side of the display panel to provide a reference potential.
16. The touch panel according to Claim 11, wherein each of the first conductive layer and the second conductive layer has an end connected to a back side of the touch panel to provide a reference potential.
wherein a part of the conductive layer is connected to a back side of the display panel to provide a reference potential.
17. The touch panel according to claim 10, wherein a part of the conductive layer is connected to a back side of the touch panel to provide a reference potential.
wherein the housing is connected to a reference potential by a fixing member.
17. The touch panel according to Claim 15, wherein the housing is connected to a reference potential by a fixing member.
4. The display device according to claim 3, wherein the housing is connected to a reference potential by a fixing member.
13. The touch panel according to claim 12, wherein the housing is connected to a reference potential by a fixing member.
8. The display device according to Claim 5, wherein the housing is connected to a reference potential by capacitance coupling.
18. The touch panel according to Claim 15, wherein the housing is connected to a reference potential by capacitance coupling.
wherein the housing is connected to a reference potential by capacitance coupling.
14. The touch panel according to claim 12, wherein the housing is connected to a reference potential by capacitance coupling.


Claims 1, 10, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10275063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to rephrasing. 

App No. 17336795
US Patent No. 10275063
1. A display device comprising: 
a display area; 
a peripheral area surrounding the display area; 
a plurality of detection electrodes corresponding to the display area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connecting between the plurality of terminals and the plurality of detection electrodes; 
a first conductive layer overlapping a first part of the lead lines in planar view; and 
a second conductive layer overlapping a second part of the lead lines in planar view, wherein the first conductive layer and the second conductive layer are arranged side by side in a direction along an outermost edge of the peripheral area.
10. The display device according to Claim 1, further comprising: 
a third conductive layer between the first conductive layer and the outermost edge, and between the second conductive layer and the outermost edge.
A sensor comprising: 
a substrate including a sensor area and a peripheral area surrounding the sensor area; 
an electrode provided in the sensor area so as to detect a touch operation; 
a controller which controls the electrode; 
a terminal member provided in the peripheral area so as to connect the electrode and the controller to each other; and 
a first conductive layer located between an end of the substrate and the terminal member, the first conductive layer being at a reference potential and in contact with the substrate, 
wherein the terminal member includes a plurality of terminals arranged along a first direction, and a width of the first conductive layer along the first direction is greater than a distance between a first terminal located on one end of the terminal member and a second terminal located on an other end thereof along the first direction, the sensor further comprising: a lead line provided in the peripheral area so as to connect the electrode and the terminal member to each other; and 
a second conductive layer and a third conductive layer separated from each other along the first direction between the end and the terminal member, wherein the second conductive layer and the third conductive layer overlap the lead 

a detection area; 
a peripheral area surrounding the detection area; 
a plurality of detection electrodes arranged in the detection area; 
a plurality of terminals provided in the peripheral area; 
a plurality of lead lines connecting between the plurality of terminals and the plurality of detection electrodes; 
a first conductive layer overlapping a first part of the lead lines in planar view; and 
a second conductive layer overlapping a second part of the lead lines in planar view, wherein the first conductive layer and the second conductive layer are - 25 - arranged side by side in a direction along an outermost edge of the peripheral area.

a third conductive layer between the first conductive layer and the outermost edge, and between the second conductive layer and the outermost edge.

a substrate including a sensor area and a peripheral area surrounding the sensor area; 
an electrode provided in the sensor area so as to detect a touch operation; 
a controller which controls the electrode; 
a terminal member provided in the peripheral area so as to connect the electrode and the controller to each other; and 
a first conductive layer located between an end of the substrate and the terminal member, the first conductive layer being at a reference potential and in contact with the substrate, wherein the terminal member includes a plurality of terminals arranged along a first direction, and a width of the first conductive layer along the first direction is greater than a distance between a first terminal located on one end of the terminal member and a second terminal located on an other end thereof along the first direction, the sensor further comprising: a lead line provided in the peripheral area so as to connect the electrode and the terminal member to each other; and 
a second conductive layer and a third conductive layer separated from each other along the first direction between the end and the terminal member, wherein the second conductive layer and the third conductive layer overlap the lead line and are at a same potential as that of the first conductive layer.


Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11086432 in view of Tada et al. (US 20140375910 A1). Claims 1 and 10 of the ‘432 patent teach each and every element of the parent claims of 9 and 19 of the application, but do not .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692